UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 17-6020


JONATHAN JORDAN,

                     Petitioner - Appellant,

              v.

TRAVIS BRAGG, Warden, FCI Bennettsville,

                     Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Bruce H. Hendricks, District Judge. (9:16-cv-02130-BHH)


Submitted: May 10, 2017                                            Decided: May 22, 2017


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Jordan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonathan Jordan, a federal prisoner, appeals the district court’s order dismissing his

28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible

error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for

the reasons stated by the district court. See Jordan v. Bragg, No. 9:16-cv-02130-BHH

(D.S.C. Dec. 7, 2016). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.



                                                                                AFFIRMED




                                             2